DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1,5,6,27,29,30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tai (US 5979110 A as cited on form PTO-1449).
For claim 1, Tai discloses a graft element (fig. 7) for joining together plant stem sections, the graft element (1) comprising: 
a resilient material (col. 2, line 1) forming a tubular structure (fig. 7) having a hollow center (opening through ref. 10) that extends in a longitudinal direction of the graft element so as to form a cylinder; 
a side opening (16) along its length which is connected to the hollow center over the entire length of the graft element; 
two elongated members (10) on opposite sides of the side opening, wherein the elongated members comprise cutouts (17);
wherein the side opening and the cutouts are located at a front side of the graft element (see fig. 7);
wherein the side opening and the cutouts are open such that the side opening and the cutouts face substantially the same direction (see fig. 7); 
wherein the cutouts of the elongated members take the form of grooves (ref. 17 are grooves); and 
wherein the cutouts are configured to move away from each other upon opening of one or more gripping units fitted into said cutouts causing the side opening to expand and increase access to the center portion of the graft element material via the side opening (functional recitation to which the cutouts of Tai can perform the intended 
However, Tai is silent about the cross-sectional shape of the grooves being wedge-shaped. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the grooves of Tai be in a cross-sectional shape of wedge-shaped, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Note applicant has no criticality as to why the wedge shape grooves are critical, especially when applicant stated in para. 0051 of applicant’s pgpub that other shapes or different shapes can be employed as long as these shapes perform the same. In addition, throughout the specification, applicant stated that the groove is substantially wedge-shaped, which means that the shape does not have to be completely wedge-shaped. 
	For claim 5, Tai teaches wherein the cylinder has a substantially circular cross-section (see figs. 1-3, self-explanatory).
	For claim 6, Tai teaches wherein width of the side opening close to inner surface of the cylinder is smaller than width near outer surface of the graft element. See the examiner’s illustration below. Note that because figs. 1-3 do not show the side opening in closed form, fig. 5 is relied on for illustration, which the side opening of figs. 1-3 and fig. 5 are the same.

    PNG
    media_image1.png
    616
    808
    media_image1.png
    Greyscale

	For claim 27, Tai teaches a backside (where ref. 12 is pointing at in fig. 3) of the graft element opposite the front side comprises a curvature (ref. 12 is curved).  
	For claim 29, Tai teaches wherein the backside of the graft element is substantially round shaped (ref. 12 is the backside, thus, it is “substantially” round shaped).
	For claim 30, Tai teaches wherein the two elongated members on opposite sides of the side opening comprising cutouts open over the entire length of the graft element (cutouts 17 are along the entire length of the graft element).
Response to Arguments
Applicant's arguments filed 6/10/2021 have been fully considered but they are not persuasive. Applicant argued the following:
Firstly, it is submitted that the adaptation proposed by the dotted line in the Examiner's drawing is not wedge-shaped.

	As stated in the above, applicant has no criticality as to why the wedge shape grooves are critical, especially when applicant stated in para. 0051 of applicant’s pgpub that other shapes or different shapes can be employed as long as these shapes perform substantially edge-shaped, which means that the shape does not have to be completely wedge-shaped. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the grooves of Tai be in a cross-sectional shape of wedge-shaped, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). NOTE that the examiner is relying on fig. 7 for the rejection. 
Secondly, even if in arguendo the Examiner's proposed adaptation of Tai were to be accepted to be a wedge-shaped cutout, then such an adaptation of Tai is counter-intuitive and would not be done because it would make the clip of Tai at the least less suitable for its intended purpose, and likely inoperable. There is thus no motivation to make such a damaging change to Tai.

	As stated in the above, the examiner is relying on fig. 7 and there are cutouts 17 running along the length of the graft element. As shown, the cutouts 17 appear to be U-shaped but if the user wishes to have these cutouts wedge-shaped, these cutouts would still perform the same and not be “a damaging change” because the wedge-shaped would still provide for the peduncle of a plant is not smooth, the wedge-shaped can still hold the plant in position and provide sufficient support just as well as the U-shaped. 
For example, the internal shape of the formed tube would no longer match the stick 30 leading certainly to a less firm and loose gripping of the stick 30. It is counter-intuitive and not a motivation to make a product worse for carrying out its use.

	As stated in the above, the examiner is relying on fig. 7, thus, the stick argument no longer pertains to the rejection. 
The adaptation to the shape proposed by the Examiner would also result in mechanical weakening and increased stress points within the element 152 of Tai. That is, looking to the Examiner's proposal, the specifically elected shape and orientation (neither of which are disclosed in the prior art) results in wall thinning and stress accumulation within the wall of 152 at the point marked by the added arrow in the figure below, which is the point where all hinging action will then take place.

	As stated in the above, the examiner is relying on fig. 7, thus, argument for ref. 152 no longer pertains to the rejection.
Indeed, the Examiner's reasoning in suggesting the change to Tai is not in line with any of the rationales provided at MPEP § 2143. In particular under MPEP § 2143. 0 I it is explained that obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. The reasoning of the Examiner lacks an indication of any teaching, suggestion, or motivation in the prior art to make the specific change proposed.

As stated in the above, the cutouts 17 appear to be U-shaped but if the user wishes to have these cutouts wedge-shaped, these cutouts would still perform the same and not be “a damaging change” because the wedge-shaped would still provide for the peduncle of a plant is not smooth, the wedge-shaped can still hold the plant in position and provide sufficient support just as well as the U-shaped. Thus, modifying the U-shaped cutouts 17 to be wedge-shaped cutouts would not alter the intended use of the cutouts because either shape would still provide for the peduncle of a plant is not smooth, the wedge-shaped can still hold the plant in position and provide sufficient support. In addition, as stated in the above, applicant has no criticality as to why the substantially wedge shape grooves are critical, especially when applicant stated in para. 0051 of applicant’s pgpub that other shapes or different shapes can be employed as long as these shapes perform the same. 
Furthermore, as already detailed in the previous Applicant response of 11 September 2020, adaptation of the groove 152 found in Tai to be wedge shaped, e.g. as shown above in FIG. 1A of the present application, would prevent the stick 30 from being held by the clip because such a shape would lead to the stick 30 being driven out of engagement therewith by the wedge shape.

As stated in the above, the examiner is relying on fig. 7, thus, argument for ref. 152 no longer pertains to the rejection. In addition, as stated in the above, the cutouts 7 appear to be U-shaped but if the user wishes to have these cutouts wedge-shaped, these cutouts would still perform the same and not be “a damaging change” because 
Claim 1 has now been amended to detail that the cutouts are configured to move away from each other upon opening of one or more gripping units fitted into said cutouts causing the side opening to expand and increase access to the center portion of the graft element material via the side opening.

	The examiner is relying on fig. 7 and the cutouts 17 of fig. 7 can performed the intended function of “configured to move away from each other upon opening of one or more gripping units fitted into said cutouts causing the side opening to expand and increase access to the center portion of the graft element material via the side opening”.
Looking to the embodiment of Tai shown in FIG.3 of Tai, insertion of gripping units into the hollow space adjacent 152 followed by an opening thereof, would not lead to the side opening expanding with an increased access to the center portion 101 thereof. 

	The examiner is relying on fig. 7 and the cutouts 17 of fig. 7 can performed the intended function of “configured to move away from each other upon opening of one or more gripping units fitted into said cutouts causing the side opening to expand and increase access to the center portion of the graft element material via the side opening”.
It is further noted that in the Examiner's proposed adaptation to make side wall 15 triangular (dotted line in figure below) a natural hinging at the rear of side wall 15 would be still further exacerbated to take place at the apex of the illustrated triangle because of the acuter angle and thinned wall.

	The examiner is relying on fig. 7 and the cutouts 17 of fig. 7 can performed the intended function of “configured to move away from each other upon opening of one or more gripping units fitted into said cutouts causing the side opening to expand and increase access to the center portion of the graft element material via the side opening”.  Please also see above for further explanation of cutouts 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643